Citation Nr: 1812784	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  06-07 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a stomach disability. 

2.  Entitlement to service connection for a stomach disability. 

3.  Entitlement to an evaluation in excess of 30 percent for service-connected hiatal hernia with gastroesophageal reflux disease (GERD).

4.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral spine spondylosis.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected painful scar status post lipoma removal.

6.  Entitlement to an evaluation in excess of 40 percent for service-connected right eye glaucoma with scarring and visual field defect with amblyopia and open angle glaucoma of the left eye.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1977 to July 1983.  He also had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in 1994 through 1998 with the United States Army Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from  December 2012, March 2014, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decisions in a Notice of Disagreement received in June 2013, March 2014, and February 2016, respective.

Although the July 2016 Statement of the Case addressed the Veteran's disagreement with the denial of entitlement to service connection for Lyme's disease, fracture of jaw, adenomatous polyp of the colon, hypertension, panic disorder, multiple joint arthritis, right knee injury, right shoulder condition, left shoulder condition, and entitlement to a total disability evaluation based on individual unemployability, the Veteran specifically limited his VA Form 9, substantive appeal, to the issues addressed herein.  

In his July 2016 substantive appeal, the Veteran requested a hearing before the Board in Washington, DC.  In a December 2016 letter, the Veteran indicated that he no longer wanted a hearing before the Board.  Therefore, the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 40 percent for service-connected right eye glaucoma with scarring and visual field defect with amblyopia and open angle glaucoma of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2008 rating decision denied the claim of entitlement to service connection for a stomach disability; the Veteran did not appeal the decision.

2.  Evidence subsequently received is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a stomach disability. 

3.  The probative evidence of record does not show a current stomach disorder that is related to the Veteran's active military service.

4.  Throughout the rating period on appeal, the Veteran's hiatal hernia with GERD disability manifested with dysphagia, pyrosis, reflux, regurgitation, nausea, sleep disturbance, and substernal pain; there is no evidence of material weight loss, hematemesis, or melena with moderate anemia.  

5.  Throughout the rating period on appeal, the Veteran's lumbosacral spine spondylosis disability manifested with limitation of flexion to 70 degrees at worst considering complaints of pain and functional impairment; there is no evidence of ankylosis, or incapacitating episodes.

6.  Throughout the rating period on appeal, the Veteran's right posterior trunk scar is painful, superficial, nonlinear, stable, not deep, 6.2 centimeters, and not productive of any limitation of function of the upper back.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying the Veteran's claim of entitlement to service connection for a stomach disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a stomach disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for a disability evaluation in excess of 30 percent for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017). 

5.  The criteria for a disability evaluation in excess of 20 percent for lumbosacral spine spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  

6.  The criteria for a disability evaluation in excess of 10 percent for painful scar status post lipoma removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice & Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in July 2012 and March 2014, prior to the issuance of the December 2012 and March 2014 rating decisions on appeal.  As noted above, the Veteran specifically limited his VA Form 9 substantive appeal, so notice for the January 2016 rating decision is moot, as the issues were not perfected. 

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Further, service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA have been obtained, to include records from the Womack Army Medical Center.  In addition, service personnel records for his active duty and reserve service have been obtained.  Also, Social Security Administration (SSA) records have also been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claims.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.  

Accordingly, the Board will address the merits of the claims.

II.  General Legal Criteria

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

Increased Evaluation

Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

New and Material Evidence - Stomach  

The Veteran's claim of entitlement to service connection for a stomach disability was initially denied by the RO in a January 2008 rating decision.  Evidence considered at that time of the aforementioned rating decision consisted of service treatment records for his active service, service personnel records, and VA outpatient treatment records dated in 2006 through 2007.  

The RO concluded that service connection for a stomach disability was not warranted because the evidence failed to show that the Veteran had a current stomach disability that was related to his active service.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

In June 2013, the Veteran submitted a statement requesting that the claim of entitlement to service connection for a stomach disability be reopened.  In the March 2014 rating decision on appeal, the RO reopened the issue of entitlement to service connection for a stomach disability; however, it denied the claim on the merits.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the January 2008 rating decision includes VA outpatient treatment records dated December 2007 through May 2016, Womack Army Medical Center treatment reports, SSA records, multiple statements from the Veteran indicating that he experienced stomach problems since active service, and VA examination reports dated in July 2012, December 2013, February 2016, and June 2017. 

Significantly, the aforementioned VA outpatient treatment records note a functional stomach disorder.  In addition, the Veteran reported that he experienced stomach pain and problems, aside from the service-connected hiatal hernia with GERD since active service that has progressively worsened.  The Veteran's statements and his current diagnosis of a functional stomach disorder suggest a possible relationship between his current diagnosis and active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Service Connection - Stomach 

The Veteran contends that he has a current stomach condition, in addition to his service-connected hiatal hernia with GERD that began during active service and has continued to the present, or in the alternative is due to his service-connected hiatal hernia with GERD disability.  He does not contend that his current stomach condition is related to, or began during a period of ACDUTRA, and the service treatment records for his periods of ACDUTRA do not demonstrate any complaints, treatment or a diagnosis of a stomach condition.  

The Veteran's service treatment records demonstrate he sought treatment for stomach pain and diarrhea in July 1982, January 1983, and March 1983.  The Veteran reported that his abdomen pain was worse when he eat.  

VA outpatient treatment records dated in March 2006 through September 2007 note a diagnosis of a functional stomach disorder.  At the time of treatment, the Veteran reported symptoms of stomach pain, acid reflux, and heartburn.

The Veteran underwent VA examinations in July 2012, December 2013, February 2016, and June 2017.  At the time of the examinations, the Veteran reported symptoms of stomach pain, acid reflux, heartburn, difficulty swallowing, frequent nausea, and vomiting.  Upon examination, the examiners' diagnosed hiatal hernia and GERD; which, as noted above, is already a service-connected disability.  The June 2017 VA examiner noted that the Veteran did not have any additional or new stomach diagnoses.  The examiner concluded that the Veteran's symptoms of stomach pain, acid reflux, heartburn, difficulty swallowing, frequent nausea, and vomiting were the result of his service-connected hiatal hernia with GERD disability. 

While the Veteran's statements are competent evidence as to whether he experienced stomach pain during service and after service, and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose a stomach disorder or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported the events in service and after service, and described the symptoms he experienced to the VA examiners, whom considered this competent evidence and, based on their ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not have a current diagnosis of an additional stomach disorder.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the evidence does not show that the Veteran has a stomach disorder separate and distinct from his service-connected hiatal hernia with GERD disability, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of a stomach disorder, service connection is not warranted.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a stomach disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation - Hiatal Hernia with GERD

Historically, in a May 1984 rating decision, the AOJ granted service connection for the Veteran's hiatal hernia, and assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, effective July 30, 1983, the day following separation from active service.  In a May 1989 rating decision, the AOJ increased the evaluation from noncompensable to 10 percent disabling, effective October 3, 1988.  In a March 2006 rating decision, the AOJ increased the evaluation from 10 percent to 30 percent disabling, effective August 24, 2004.  In the December 2012 rating decision, the AOJ continued the 30 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346. 

The Veteran contends that his hiatal hernia with GERD disability manifested to a degree that more nearly approximates a disability rating in excess of 30 percent.  As above, the Veteran's hiatal hernia with GERD is rated under Diagnostic Code 7346 for hiatal hernia.  

Diagnostic Code 7346 provides ratings for hiatal hernia.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.
 
Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id.   

The question for the Board is whether the Veteran's hiatal hernia with GERD disability manifested with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's hiatal hernia with GERD disability did not manifest to a degree that more nearly approximates the criteria for a disability evaluation in excess of 30 percent. 

The evidence of record does not show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  On the contrary, QTC fee-based examination in July 2012 notes the Veteran's report of increased reflux symptoms, nausea, and regurgitation.  The examination revealed reflux, regurgitation, recurrent nausea, recurrent vomiting, sleep disturbance, and mild cramping pain.  Laboratory CBC testing was negative for a significant diagnostic test finding or result.  There was no evidence of epigastric distress, dysphagia, pyrosis, substernal or arm or shoulder pain, anemia, weight loss, hematemesis, or melena.  The diagnoses were hiatal hernia and GERD.

Likewise, VA examination in December 2013 notes the Veteran's report of continuous medication, namely, Prilosec for his esophageal disability.  Examination revealed pyrosis, reflux, regurgitation, mild nausea, and mild vomiting.  Laboratory CBC testing was negative for a significant diagnostic test finding or result.  There was no evidence of epigastric distress, sleep disturbance, dysphagia, substernal or arm or shoulder pain, anemia, weight loss, hematemesis, or melena.  The diagnoses were hiatal hernia and GERD.

Similarly, VA examination in February 2016 notes the Veteran's report of current symptoms of heartburn and regurgitation.  He also reported continuous use of Zantac to treat his disability.  Examination revealed dysphagia, pyrosis, reflux, and regurgitation.  There was no evidence of epigastric distress, sleep disturbance, substernal or arm or shoulder pain, anemia, material weight loss, nausea, vomiting, hematemesis, or melena.  There was no evidence of an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The diagnoses were hiatal hernia and GERD.

Consistently, examination in June 2017 notes the Veteran's report of current symptoms of reflux, stomach pain, sleep disturbance, nausea, and vomiting.  He also reported continuous use of Rolaids to treat his disability.  Examination revealed dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance, recurrent nausea, and recurrent vomiting.  There was no evidence of epigastric distress, anemia, material weight loss, hematemesis, or melena.  There was no evidence of an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The diagnosis was hiatal hernia.  The examiner noted that the Veteran's symptoms had worsened, and were productive of considerable impairment of health.  

Based on the above evidence, the Board concludes that the Veteran is not entitled to the highest available disability evaluation of 60 percent under Diagnostic Code 7346.  The Board acknowledges that the Veteran experiences frequent discomfort and inconvenience due to his disability.  However, a 60 percent disability evaluation is meant to compensate an individual with "severe impairment of health."  The Veteran is capable of participating in his usual daily activities, and according to the most recent June 2017 VA examiner, while he experienced a worsening of symptoms, he did not demonstrate hematemesis or melena with moderate anemia and examination demonstrated considerable impairment of health.  Moreover, the Board notes that the Veteran did not experience any hematemesis, melena, or anemia throughout the rating period on appeal.  As such, the Board concludes that the Veteran's hiatal hernia with GERD is best characterized as a "considerable impairment of health," rather than a "severe" one.

Finally, the Board has reviewed 38 C.F.R. § 4.114 for any other diagnostic code that would provide a more favorable outcome for the Veteran.  However, since the Veteran does not suffer from weight loss, malnutrition, or impairment of digestive organs such as the liver, intestine or rectum, the Board finds that there are no further diagnostic codes which would be applicable to the Veteran's claim.  As such, a higher disability evaluation is not warranted through application of a separate diagnostic code.

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  In this regard, the Board notes the Veteran's consistent report of symptoms of reflux, heartburn, regurgitation, stomach pain, sleep disturbance, nausea, and vomiting.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under the applicable diagnostic code. 

For these reasons, the Board finds that an evaluation in excess of 30 percent for the service-connected hiatal hernia with GERD is not warranted.  Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent evaluation.  

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a disability evaluation in excess of 20 percent for the service-connected hiatal hernia with GERD.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation - Lumbosacral Spine Spondylosis

Historically, in a May 1984 rating decision, the AOJ granted service connection for the Veteran's lumbar spine spondylosis (lumbar spine), and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292, effective July 30, 1983, the day following separation from active service.  

In a February 2001 rating decision, the AOJ increased the evaluation from 10 percent to 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 (2001), effective August 7, 1996.  

In March 2010, the Veteran submitted a claim of entitlement to an increased evaluation for his service-connected lumbar spine disability.  In the December 2012 rating decision on appeal, the AOJ continued the 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243.  

The Board will apply the rating criteria effective from September 26, 2003, as the Veteran's claim was received in March 2010. 

The Veteran contends that his lumbar spine disability manifested to a degree that more nearly approximates a disability rating in excess of 20 percent.  As above, the Veteran's lumbar spine disability is rated under Diagnostic Code 5010-5243 for spondylosis of the spine, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted          for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id, Note (2), Plate V.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.     38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, incapacitating episodes having a total duration of at least one week but less than    two weeks during the past twelve months warrants a 10 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months warrants a 40 percent disability rating.  Incapacitating episodes having a total duration of at least six weeks during the      past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula, Note (1).

The question for the Board is whether the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or with incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's lumbar spine disability did not manifest to a degree that more nearly approximates the criteria for a disability evaluation in excess of 20 percent. 

The evidence of record does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  On the contrary, the QTC fee-based examination in December 2011 and VA examination in December 2013, show forward flexion to 90 degrees considering the points at which the Veteran demonstrate objective evidence of pain on motion and repetition testing, which is "normal."  See 38 C.F.R. § 4.71a, Note (2), Plate V.  In addition, during the most recent VA examination in February 2016, forward flexion was no worse than 70 degrees considering the points at which the Veteran demonstrate objective evidence of pain on motion and repetition testing.  Further, the record does not demonstrate any evidence of ankylosis.  

Similarly, VA, SSA, and private treatment records do not demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or any incapacitating episodes.  The Veteran's treatment records dated in June 2012 through May 2016 demonstrate complaints of back pain.  However, such records do not show limitation of motion to such a degree as to warrant a higher disability evaluation.  On the contrary, an April 2014 private opinion indicates that the Veteran's low back disability does not affect his ability to sit, stand, move, lift or carry objects, or travel.  Likewise, these treatment records do not demonstrate any evidence of ankylosis. 

Throughout the rating period on appeal, the Veteran's lumbar spine spondylosis resulted in limited flexion to 70 degrees at worst, even considering complaints of pain and functional impairment.  The Veteran did not present with any ankylosis.  The record also did not indicate incapacitating episodes having a total duration of at least four weeks but less than six weeks during a twelve month period.  Therefore, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 20 percent.

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings in the aforementioned examinations included the consideration of the onset of pain and repetitive use in the measurement of range of motion.  Indeed, while the Veteran reported flare-ups that caused pain while walking and working during the December 2011 QTC fee-based examination, he reported that on average he was able to walk 100 yards.  Moreover, the December 2011 examiner found that the lumbar spine disability did not functionally impact the Veteran's ability to work.  Likewise, the Veteran stated that he experienced flare-ups during the December 2013 VA examination.  In this regard, the December 2013 VA examiner acknowledged the Veteran's reports of pain and stiffness, and upon examination he noted functional loss in the form of pain on movement, but concluded that the Veteran did not have any additional limitation of range of motion of the lumbar spine as a result of functional loss or repetitive use testing.  Similarly, the Veteran stated that he experienced flare-ups and functional loss due to his limited ability to bend or lift, during the February 2016 VA examination.  However, while the February 2016 VA examiner noted the Veteran's pain during examination, he found no evidence of additional limitation of range of motion of the lumbar spine as a result of functional loss or repetitive use testing 

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this instance, the Veteran does not experience any neurological symptoms related to his spine disability.  The VA examiners have consistently stated that the Veteran does not experience any signs or symptoms of radiculopathy.  
Specifically, all motor, reflex, and sensory examinations were normal.  Therefore, the Board will not assign a separate disability rating for neurological manifestations.

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  In this regard, the Board acknowledges the Veteran's consistent report of pain, stiffness, and difficulty lifting and bending.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

For these reasons, the Board finds that an evaluation in excess of 20 percent for the service-connected lumbar spine spondylosis is not warranted.  Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 20 percent evaluation.  

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine spondylosis.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation - Scar Status Post Lipoma Removal

Historically, in a March 2006 rating decision, the AOJ granted service connection for the Veteran's lipoma of the right lumbar paraspinal area and assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819, effective November 4, 2005.  Diagnostic Code 7819 provides ratings for benign skin neoplasms directs to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800), or impairment of function.  

In a March 2010 rating decision, the AOJ increased the evaluation for the scar from noncompensable to 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007), effective November 4, 2005.  

In March 2010, the Veteran submitted a claim of entitlement to an increased evaluation for his service-connected right posterior trunk scar, and reported that he experienced pain.  In the December 2012 rating decision on appeal, the AOJ continued the 10 percent evaluation for the scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board will apply the rating criteria effective from October 23, 2008, as the Veteran's claim was received in March 2010.  

Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  Id., Note (1). 

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1). 

Diagnostic Code 7804 provides the rating criteria for one or two scars that are unstable or painful, which warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id., Note (3). 

Diagnostic Code 7805 provides rating criteria for any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Upon review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right posterior trunk scar is not warranted at any time during the appeal period.  

In this regard, VA outpatient, private, and SSA treatment records are silent as to any pertinent descriptions of right posterior trunk scar symptomology. 

The QTC fee-based examination in June 2012 and VA examination in February 2016 demonstrate that the Veteran's scar is located on the right posterior trunk (upper back) and is approximately 6.2 centimeters.  The scar is superficial, nonlinear, not deep, and non-adherent to the underlying tissue; it is painful but not unstable.  Further, the scar does not cause any limitation of motion of the right posterior trunk.  In addition, the June 2012 VA examiner found that the scar would not affect the Veteran's ability to work.   

In sum, the Veteran's right posterior trunk scar is not deep and nonlinear; thus, a compensable evaluation is not warranted under Diagnostic Code 7801.  Similarly, although the scar is superficial, it does not satisfy the minimum size requirement for a compensable evaluation under Diagnostic Code 7802.  In addition, the scar does not affect any other body part, so a compensable evaluation is not warranted under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 Diagnostic Codes 7801 to 7805.  

The scar is not unstable, but it is painful, so the current 10 percent evaluation is warranted under Diagnostic Code 7804.  The scar does not warrant an additional 10 percent evaluation because the scar is not both unstable and painful.  Id., Note (2).   

Lastly, the Board does not find that any other diagnostic code is more appropriate to evaluate the Veteran's scar.  

The Veteran's competent and credible belief that his disability is worse than the assigned 10 evaluation, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

For these reasons, the Board finds that an evaluation in excess of 10 percent for the service-connected scar status post lipoma removal is not warranted.  Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent evaluation.  

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to a disability evaluation in excess of 10 percent for the service-connected scar status post lipoma removal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a stomach disability is granted.

Entitlement to service connection for a stomach disability is denied. 

Entitlement to an evaluation in excess of 30 percent for service-connected hiatal hernia with GERD is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral spine spondylosis is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected painful scar status post lipoma removal is denied.


REMAND

Regarding the remaining increased rating claim, the Veteran underwent a VA examination in March 2016 for his service-connected right eye glaucoma with scarring and visual field defect with amblyopia.  The examiner indicated that the Veteran did not have a visual field defect or a condition that resulted in a visual field defect.  The Veteran has consistently reported that his eye disorder is more severe than demonstrated on examination.  Specifically, he asserted that he experienced partial blindness, as well as blurred vision throughout the rating period on appeal.  In addition, he also indicated that he underwent eye surgery; however, the record does not contain these records.  In addition, SSA records note the Veteran has a "severe" loss of central visual acuity.  Further, previous VA and QTC fee-based eye examinations demonstrate substantially worse central visual acuity; for example, May 2004 and November 2005 examinations show his best corrected central visual acuity as 20/400 in the right eye, and the most recent examination shows corrected central visual acuity as 20/100. 

Accordingly, the claim must be remanded for another VA examination and opinion.     

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected eye disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The AOJ should ensure that the examiner provides all information required for rating purposes.

The Veteran's lay assertions regarding the severity of his service-connected eye disability should be considered and discussed, to include his consistent report of partial blindness and blurred vision. 

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


